ICJ_109_UseOfForce_SCG_ITA_1999-06-30_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA LICEITE
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ITALIE)

ORDONNANCE DU 30 JUIN 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. ITALY)

ORDER OF 30 JUNE 1999
Mode officiel de citation:

Licéité de l'emploi de la force {Yougoslavie c. Italie),
ordonnance du 30 juin 1999, C.J. Recueil 1999, p. 1000

Official citation:

Legality of Use of Force (Yugoslavia v. Italy),
Order of 30 June 1999, L C.J. Reports 1999, p. 1000

 

N° de vente:
ISSN 0074-4441 Sales number 745

ISBN 92-1-070817-2

 

 

 
30 JUIN 1999

ORDONNANCE

LICÉITÉ DE L'EMPLOI DE LA FORCE
{YOUGOSLAVIE c. ITALIE)

LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. ITALY)

30 JUNE 1999

ORDER
1000

INTERNATIONAL COURT OF JUSTICE

YEAR 1999

30 June 1999

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. ITALY)

ORDER

Present: Vice-President WEERAMANTRY, Acting President; President
SCHWEBEL; Judges ODA, BEDJAOUI, GUILLAUME, RANJEVA,
HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN,
HIGGINS, PARRA-ARANGUREN, KOOolMANS, REZEK; Judges ad
hoc GajA, KRECA; Deputy-Registrar ARNALDEZ.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44, 45, 48, 49 and 79 of the Rules of Court,

Having regard to the Application by the Federal Republic of Yugo-
slavia filed in the Registry of the Court on 29 April 1999, instituting
proceedings against the Italian Republic “for violation of the obligation
not to use force”,

Having regard to the request for the indication of provisional measures
submitted by Yugoslavia on 29 April 1999 and to the Order made by the
Court on 2 June 1999, whereby it rejected the request and reserved the
subsequent procedure for further decision:
LEGALITY OF USE OF FORCE (ORDER 30 VI 99) 1001

Whereas, in order to ascertain the views of the Parties on the subse-
quent procedure, the Vice-President of the Court, Acting President, met
their representatives on 28 June 1999; whereas at that meeting Italy,
referring to the findings reached by the Court in its above-mentioned
Order of 2 June 1999, requested that the question of the jurisdiction of
the Court in this case should be separately determined before any pro-
ceedings on the merits; whereas at that same meeting Yugoslavia opposed
this request and stated that it wished to be permitted to submit a Memo-
rial on the merits, as provided by the Rules of Court, it being understood
that Italy would be entitled, pursuant to Article 79, paragraph 1, of the
Rules, to raise preliminary objections within the time-limit fixed for the
filing of its Counter-Memorial; and whereas the Applicant envisaged a
time-limit of approximately six months for the filing of the pleading
which it wished to submit;

Taking into consideration the views of the Parties and the relevant pro-
visions of the Rules of Court,

Fixes the following time-limits for the filing of the written pleadings
envisaged by Article 45 of the Rules:

5 January 2000 for the Memorial of the Federal Republic of Yugo-
slavia;
5 July 2000 for the Counter-Memorial of the Italian Republic; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this thirtieth day of June, one thousand
nine hundred and ninety-nine, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Govern-
ment of the Federal Republic of Yugoslavia and the Government of the
Italian Republic, respectively.

(Signed) Christopher G. WEERAMANTRY,
Vice-President.

(Signed) Jean-Jacques ARNALDEZ,
Deputy-Registrar.
